DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.
 
Claims 5, 6 and 33-43 are pending in this application, Claims 34-36, 39, 40, 42 and 43 are acknowledged as withdrawn, Claims 5, 6, 33, 37, 38 and 41 were examined on their merits.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 37, 38 and 41 are rejected under 35 U.S.C. § 103 as being
unpatentable over Chang et al. (2014) in view of Ingber et al. (US 2016/0313306 A1)
and Bhattacharjee et al. (2010), all of record.

Chang et al. teaches a device comprising:
a first structure (layer) defining a first chamber, having a length and configured to flow fluid in a direction perpendicular to the length of the first chamber;
and a second chamber defining a second chamber, the second chamber having a length configured for fluid flow in a direction along said length, and being coupled to a gradient generator comprising multiple channels, such that the gradient is continuous and perpendicular to the direction of flow in the first chamber, and configured to generate a gradient along the direction of fluid flow along the length of the second chamber and comprising an oxygen gradient (and therefore inherently different oxygen concentrations along the length of the second chamber (Fig. 1A and Figs. 3A-B);


a membrane located and separating, the interface region between the first and second chamber having cells adhered to on a second side facing toward the second chamber (Pg. 3764, Figs. 1A-B and Pg. 3767, Column 1, Lines 1-12).

With regard to Claim 6 and 38, Chang et al. teaches a second chamber defining a second chamber, the second chamber having a length configured for fluid flow in a direction along said length, and being coupled to a gradient generator comprising multiple channels, such that the gradient is continuous and perpendicular to the direction of flow in the first chamber (Fig. 1A and Figs. 3A-B).

With regard to Claim 41, Chang et al. teaches and a second chamber defining a second chamber, the second chamber having a length configured for fluid flow in a direction along said length, and being coupled to a gradient generator comprising multiple channels, configured to generate a gradient along the direction of fluid flow along the length of the second chamber and comprising an oxygen gradient (and therefore inherently different oxygen concentrations along the length of the second chamber (Fig. 1A and Figs. 3A-B).

The Examiner notes that while the top chamber of Chang et al. is exemplified as being for generation of a gas (oxygen) gradient, the microchannel could also contain fluid and therefore meets the limitation of “being configured to flow fluid”.  


The MPEP at 2114 Il. states:
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) 

Chang et al. does not teach a device wherein cells are adhered to the first side of
the membrane, as required by Claims 5 and 37;
or wherein the gradient generator multiple channels intersect along the length of
the second chamber, as required by Claim 5.

Ingber et al. teaches an organ mimic microfluidic device which comprises a
central channel divided by a membrane wherein cell are adhered to each side of the
membrane facing a microchannel (Pg. 9, Paragraphs [0075], [0077] and [0078]).

Bhattacharjee et al. teaches a gradient generator comprising multiple channels
that intersect along the length of a chamber to generate a gradient (Pg. 13, Fig. 1A)
wherein the design provides a stable and uniform gradient over the cell culture surface,
making it ideal for extracting for extracting maximum information from small data sets
(Pg. 11. Lines 9-11).




It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the microfluidic device comprising cells
adhered to a second side facing toward a second chamber coupled to a gradient
generator as taught by Chang et al. with the teaching of Ingber et al. teaches an organ
mimic microfluidic device which comprises a central channel divided by a membrane
wherein cell are adhered to each side of the membrane facing a microchannel because
this is no more than the use of a known technique (co-culture of cells on opposing sides
of a membrane in a microfluidic device) to improve a similar device (microfluidic device
comprising a membrane with cells adhered to one side) in the same way (assess cells
response in co-culture).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to have a microfluidic device capable of assessing more than one population of cells at the same time.  There would have been a reasonable expectation of success in making this modification because both references are drawn to the same field of endeavor, that is, microfluidic tissue/organ simulating devices.








It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the microfluidic device comprising
cells adhered to a first side of a membrane facing a first chamber and a second side of
a membrane facing toward a second chamber coupled to a gradient generator as taught
by Chang et al. in view of Ingber et al. with the use of a gradient generator comprises
multiple channels intersecting along the length of the second chamber as taught by
Bhattacharjee et al. because this is no more than the simple substitution of one known
element (multi-channel gradient generator) for another (branched gradient generator) to
obtain predictable results (generation of gradient along microfluidic channel comprising
cells).  Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this substitution because the multi-
channel design of Bhattacharjee et al. provides a stable and uniform gradient over the
cell culture surface, making it ideal for extracting for extracting maximum information
from small data sets.  There would have been a reasonable expectation of success in making this substitution because at least both Chang et al. and Bhattacharjee et al. are
drawn to the same field of endeavor, that is, microfluidic devices coupled to gradient
generators and comprising cells.

Response to Arguments

Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Bhattachargee et al. allegedly instructs one of ordinary skill in the art to connect and open top cell culture array with two fluid manifolds such that a netrin gradient may be maintained under static cell culture conditions.  Applicant notes the “culture well” of Fig. 1A of the reference is not configured for flow and that the reference teaches away from microfluidic devices having fluid flow due to non-desired shear stress effects.  Applicant asserts that the reference also disparages flow-based gradient generators for microfluidic cell cultures and promotes non-flow devices to solve problems associated with flow-based gradient generators (Remarks, Pg. 5, Lines 26-32 and Pg. 6, Lines 1-27).

This is not found to be persuasive for the following reasons, the alleged teaching away from microfluidic devices having fluid flow due to non-desired shear stress effects.by Bhattachargee et al. reference cited in the reference Abstract by the Applicant is only directed to “viable mammalian neuronal cultures” and is not a general teaching away from the use of microfluidic flow gradients in all cell cultures with all cell types.  Similarly, the Applicant referenced section at Pg. 2, Paragraph 2 of the reference allegedly “disparaging flow-based gradient generators for microfluidic cell cultures and promotes non-flow devices to solve problems associated with flow-based gradient generators” is drawn only to primary mammalian neuron culture and does not disparage the use of microfluidic flow gradients in all cell cultures with all other cell types.  Indeed, while the reference’s preferred embodiment may be directed to non-flow gradient devices, this is only with regard to mammalian neuron cultures.  

The Examiner notes that neither Chang et al. or Inger et al. is limited to primary mammalian neuron cultures, and therefore the ordinary artisan would recognize no teaching way or disparagement by the Bhattachargee et al. reference with regard to the use of a device comprising a gradient generator wherein multiple channels intersect along the length of the second chamber with other cell types or devices such as those of the other cited references.  The MPEP at 2123 states:
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Applicant argues that due to the alleged incompatibility and teaching away of Bhattachargee et al. with regard to Chang et al. there is no motivation to combine the two references and no obviousness exists (Remarks, Pg. 6, Lines 28-34 and Pg. 7, Lines 1-18).

This is not found to be persuasive for the following reasons, as discussed above, the alleged incompatibility and teaching away of Bhattachargee et al. are limited to the preferred embodiment of mammalian neuron cultures and not generally applicable to other cell types.  




The Examiner therefore maintains that it would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the microfluidic device comprising cells adhered to a first side of a membrane facing a first chamber and a second side of a membrane facing toward a second chamber coupled to a gradient generator as taught by Chang et al. in view of Ingber et al. with the use of a gradient generator comprises multiple channels intersecting along the length of the second chamber as taught by Bhattacharjee et al. because this is no more than the simple substitution of one known element (multi-channel gradient generator) for another (branched gradient generator) to obtain predictable results (generation of gradient along microfluidic channel comprising cells).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this substitution because the multi-channel design of Bhattacharjee et al. provides a stable and uniform gradient over the cell culture surface, making it ideal for extracting for extracting maximum information from small data sets.

Claim 33 is rejected under 35 U.S.C. § 103 as being unpatentable over Chang et al. (2014) in view of Ingber et al. (US 2016/0313306 A1) and Bhattacharjee et al. (2010), all of record, as applied to Claims 5, 6, 37, 38 and 41 above, and further in view of Kim et al. (2012).

The teachings of Chang et al., Ingber et al. and Bhattacharjee et al. were
discussed above.

None of the above references taught a device wherein each of the multiple
channels comprises different media, as required by Claim 33.

Kim et al. teaches a microfluidic array wherein multiple channels comprise
different mixtures of drug containing media generating a gradient of drug combinations
to contact cells (Pg. 1615, Fig. 1) and wherein combination therapies can potentially
lead to increased efficacies at lower doses and side effects as compared to a high dose
of a single chemotherapeutic agent as well as capture synergy between different drugs
(Pg. 1813, Abstract and Column 1, Lines 3-8).

It would have been further obvious to those of ordinary skill in the art before the
effective filing date of the claimed invention to modify the microfluidic device comprising
cells adhered to a first side of a membrane facing a first chamber and a second side of
a membrane facing toward a second chamber coupled to a gradient generator
comprising multiple channels intersecting along the length of the second chamber as
taught by Chang et al., Ingber et al. and Bhattacharjee et al. above with the application
of different medias in each of the multiple channels as taught by Kim et al. because this
is no more than the use of a known technique (drug treatment gradient array for testing
on cells in a microfluidic device) to improve a similar device (microfluidic device
comprising a membrane with cells adhered to one side and comprising a gradient
generator) in the same way (assess cells drug combination response in co-culture).


Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to have a
microfluidic device capable of assessing more than one population of cells and a
multiplicity of drug combinations at the same time.  There would have been a
reasonable expectation of success in making this modification because the references
are drawn to the same field of endeavor, that is, microfluidic tissue/organ simulating
devices comprising cells.

Response to Arguments

Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Claim 33 is not obvious due to the non-obviousness of Claim 5 and for failing to remedy the alleged deficiencies of the other references (Remarks, Pg. 7, Lines 19-30).

This is not found to be persuasive for the reasoning provided both in the rejections and in the Examiner’s response to the Applicant’s arguments above.  The Examiner maintains a finding of obviousness for the reasoning provided herein.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        05/17/2022